     Case 2:21-cv-00027-WBS-CKD Document 13 Filed 04/16/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROBERT ALAN GIBBS,                                 No. 2:21-cv-0027 WBS CKD P
12                        Petitioner,
13             v.                                        ORDER
14    SHASTA COUNTY SUPERIOR COURT,
15                        Respondent.
16
17            Petitioner has requested the appointment of counsel. There currently exists no absolute

18   right to appointment of counsel in habeas proceedings. See Nevius v. Sumner, 105 F.3d 453, 460

19   (9th Cir. 1996). However, 18 U.S.C. § 3006A authorizes the appointment of counsel at any stage

20   of the case “if the interests of justice so require.” See Rule 8(c), Fed. R. Governing § 2254 Cases.

21   In the present case, the court does not find that the interests of justice would be served by the

22   appointment of counsel at the present time.

23            Accordingly, IT IS HEREBY ORDERED that petitioner’s April 14, 2021 request for

24   appointment of counsel is denied.

25   Dated: April 16, 2021
                                                       _____________________________________
26                                                     CAROLYN K. DELANEY
27                                                     UNITED STATES MAGISTRATE JUDGE

28   1/gibb0027.110
